Hflov -t0:20-tp-60004-RS Document 9 Entered on FLSD Docket 03/19/2020 Page 1 of 1
   Case
    Case O:20-tp-60O04-RS Document3 (Courtonly) Entered On FLSD Docket02/26/2020
                                                       Page 1 of1
     A0 83(R:v.06/09)Summonsin;CriminalCase

                                      U NITED STATES D ISTRICT COURT
                                                             forthe
                                                    Southern DistrictofFlorida

                     UnitedStatesofAmerica                      )
                                 V,                             )
                                                                )
                                                                )    CaseNo.20-60004-TP-SMITH
                                                                )
                      Edgardo Baez-Davila                       )
                             De#ndanl                           )
                                              SUM M ONS IN A CRIM INAL CASE
            YO U ARE SUM M ONED to appearbeforetheUnitedStatesdistrictcourtatthetime,date,and placesetforth
     below toanswerto oneormoreoffensesorviolationsbased on thefollowing documentfsled withthecourt:

     n lndictment       7-1SupersedingIndictment N lnformaîion Z supersedingInformation Z complaint
     Z probationviolationPetition R supervisedReleaseViolationPetition N ViolationNotice N orderofCourt

     Place:                        /          (Qg         /j&               CourtroomNo.:                     e
                 /           z-           35 &                              oateandzime:                        - .-.- -
             '
             Fhi
               soffensei
                       sbriefl
                             ydescribedasfolows:                                        &                     (l/ Z.  '
                                                                                                                      .
                                                                                                                      U
     1.Vi
        olationûfStandardConditi
                               on,byfaili
                                        ngtofollowtheinstructionsoftheprobationofficer, +-r-(/A .
     2.Violation ofStandard Condition,by failing to follow the instructionsoftheprobation ofscer.
     3.Violation ofStandard Condition,by failing to notify the probation ofice ofachange in residence.
     4.Violation ofStandard Condition,by failing to subm itatruthfuland complete written month        rtw ithin
     the first5vedaysofeach m onth.
     5.Violatio ofS ecialCondition,by failing to perform com        'ty se ice hours asdirected. .

     Date:        6                    p o                                                      ,             ( p      '''-
                                                                                 lssuit'gti
                                                                                          'cer'
                                                                                              ssignature;          ,
                                                                                                                   -
                                                                     / E tzr/> C /                        (
                                                                                                          .   aop jk:y-
                                                                                                                      .
                                                                                                                      go
                                                                                  Printednameand title


     IdeclareunderpenaltyofperjurythatIhave:
         xecuted and returnedthissummons                     Z Returnedthissummonsunexecuted


     (lat
        e:            sj-
                        .
                        A0 -                                                        Server'Jsignature
                                                                                 Svv s-cv         ','a
                                                                                                     -v   O %-?D
                                                                                  Prçntednameand?s'
                                                                                                  //e
